cca_2016030315450658 id uilc number release date from -------------------- sent thursday march pm to ---------------------- cc bcc subject your question about sec_597 and sec_7507 you have raised a question about the application of sec_7507 in cases in which federal_financial_assistance ffa was provided to a failed bank bank that also reported taxable_income unrelated to the receipt of ffa due to its insolvency bank was closed and a bank regulatory agency agency was appointed as receiver pursuant to this transaction bank’s assets and liabilities were transferred to another bank and agency provided ffa to bank as set forth in sec_597 and the accompanying regulations agency in its fiduciary capacity as bank’s receiver filed bank’s tax_return for the taxable_year in issue bank reported taxable_income attributable to a litigation recovery which in turn generated a tax_liability none of bank’s tax_liability is attributable to its receipt of ffa bank through agency acting as bank’s fiduciary asserts that sec_7507 prevents the service from pursuing collection on the tax_liability we conclude that bank’s position is correct and you have requested that we clarify our views in writing sec_7507 provides that in the case of a bank that has ceased to do business by reason of bankruptcy or insolvency no tax shall be assessed or collected on account of such bank which shall diminish the assets thereof necessary for the full payment of all its depositors there is no dispute as to whether bank qualifies as a bank for purposes of sec_7507 the regulations under sec_7507 however seem to preclude application of sec_7507 in cases where the bankrupt or insolvent bank has transferred assets or liabilities to any person in a transaction in which ffa is provided see sec_301_7507-1 explaining that a bank will not be considered to have ceased to do business under sec_7507 on account of a transaction in which ffa is provided thus it appears that bank cannot rely upon sec_7507 in this case because bank transferred assets and liabilities as part of a transaction in which ffa was provided and thus bank never ceased to do business for purposes of sec_7507 this reading however is erroneous the regulations under sec_7507 insofar as they address transactions involving ffa were amended to reflect congressional intent upon enactment of the financial institutions reform recovery and enforcement act of publaw_101_73 firrea the legislative_history for firrea describes the intended application of sec_7507 to ffa transactions as follows f inancial assistance received by or paid with respect to financially troubled financial institutions is generally treated as taxable such assistance is deemed to be received by the financially troubled financial_institution at the time the assets of such institution are sold or transferred as a result the financial assistance generally will be offset by the net operating losses and built-in losses of the financially troubled financial_institution thus an acquired financially troubled financial_institution will generally have no net tax_liability resulting from the receipt or deemed receipt of financial assistance t he net operating losses and built-in losses of a financially troubled institution may not always be sufficient to offset the amount of financial assistance received or deemed received by the troubled institution in this regard the conferees intend that the regulatory authority granted by the bill may be exercised to limit the potential applicability of sec_7507 of the code in cases where financially troubled financial institutions are acquired in transactions in which federal_financial_assistance is provided nonetheless the conferees understand that the treasury_department may exercise the regulatory authority provided to it in this bill to issue regulations or other guidance providing that in certain circumstances no net tax_liability would be payable by financially troubled financial institutions as a result of the receipt of federal_financial_assistance h_r rep no date at pp footnotes omitted accordingly congress intended that ffa would be taxable to failed banks but no net tax_liability would generally result in instances where inclusion of ffa in a failed bank’s income resulted in a tax_liability congress intended that service would be able to assess and collect tax even if sec_7507 would otherwise apply and authorized the service to issue regulations to determine when assessment would be appropriate in this regard the regulations cited previously under sec_301_7507-1 were amended at the same time that regulations under sec_597 were issued see t d 1996_1_cb_103 final regs sec_1_597-6 provides if an institution is liable for income_tax that is attributable to the inclusion in income of ffa the tax will not be collected if it will be borne by agency the final_determination of whether the tax would be borne by agency is within the sole discretion of the commissioner the treasury_department in proposed the regulations that later became finalized as sec_1_597-6 and sec_301_7507-1 -9 d see fi-46-89 fed reg 1992_1_cb_1037 proposed regs the notice of proposed rulemaking nprm accompanying issuance of the proposed_regulations explains the noncollection policy eventually finalized in sec_1_597-6 and sec_301_7507-1 as follows the proposed amendments to sec_301_7507-1 and sec_301_7507-9 are intended to clarify the existing regulations under sec_7507 and to reflect the changes made by firrea that congress intended to affect sec_7507 text omitted sec_301_7507-1 is intended to prevent any institution from avoiding the income_tax consequences of receipt of ffa c b pincite thus the language of sec_301_7507-1 must be read to preclude application of sec_7507 only in cases where the item_of_income generating the tax_liability is attributable to ffa bank’s income for litigation recovery is not ffa income but merely happens to arise with respect to a taxpayer that also received ffa even if the tax in issue arose from ffa income the service would be required under sec_1_597-6 to determine whether the tax would be borne by agency before collecting the tax therefore we conclude that bank through agency acting as bank’s fiduciary can raise sec_7507 to the extent that collection of tax would diminish assets necessary for paying bank’s depositors ---------------------- ------------------------------------ --------------------------------------------------- -----------------------------------------------------
